internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04- plr-100156-01 date may re legend decedent trust successor co-trustees beneficiary beneficiary beneficiary charity charity date date date state court dear this letter is in response to your letter of date requesting the following rulings regarding a proposed reformation of a charitable_trust agreement the proposed reformation will constitute a qualified_reformation within the meaning of sec_2055 of the internal_revenue_code the separate reformed trusts for beneficiary and beneficiary as reformed will each meet the requirements of a charitable_remainder_unitrust under sec_664 a federal estate_tax charitable deduction will be allowed under sec_2055 based upon the present_value of the charitable_remainder interests provided for under the beneficiary and beneficiary unitrusts as reformed a federal estate_tax charitable deduction will be allowed under sec_2055 equal to the full value of the property passing to the separate trusts for charity and charity plr-100156-01 as reformed facts decedent died testate on date the trust agreement as amended contains the following provisions article iii c - upon the settlor’s death the trustee shall pay to or apply for the benefit of her nieces beneficiary beneficiary and beneficiary and two charities charity and charity in equal shares all the net_income of the residue payable no less often than annually upon the death of any individual beneficiary the income payments shall be made in equal shares to the surviving named beneficiaries article iii c - on the death of the last to survive of beneficiary beneficiary and beneficiary the trust shall terminate and be distributed in equal shares to charity and charity article iii c - if prior to distribution of the residue either charity or charity cease to exist or cease to qualify as a tax exempt charitable_organization with the internal_revenue_service all income to that organization shall immediately cease and the income shall be divided pro_rata between the remaining beneficiaries on the death of the last to survive of beneficiary beneficiary and beneficiary the residue shall be distributed solely to the organization that is existing and qualifying as a tax-exempt charitable_organization if both charities cease to exist or cease to qualify as a tax-exempt charitable_organization with the internal_revenue_service the residue shall be distributed to another organization with similar purposes in state provided such organization is operated exclusively for charitable purposes and exempt from tax under sec_501 sec_170 and sec_170 beneficiary died on date and her estate disclaimed any rights it had in trust it is represented that the disclaimer was a qualified_disclaimer under sec_2518 trust as presently drafted does not fully qualify for the federal estate_tax charitable deduction the successor co-trustees filed a petition with court to divide and reform the trust as reformed trust would establish four equal trusts one for each of the income beneficiaries two of the new trusts would each directly benefit one of the two charitable organizations and maintain the basic trust terms that provide for each charitable_beneficiary to receive the net_income of its separate trust a provision was added to ensure that these two trusts satisfied the requirements of sec_4941 sec_4942 sec_4943 and sec_4944 at the time of death of the last surviving individual beneficiary such trust will be distributed outright to that charitable_organization if prior to distribution of any plr-100156-01 income or principal to the charitable_organization the organization ceases to exist or qualify as a tax-exempt charitable_organization all income as well as the balance of the trust upon the death of the survivor of the individual beneficiaries of the other trusts shall be paid to the remaining charitable_organization if both organizations cease to exist or cease to qualify as a tax-exempt charitable_organization all income of the trust and the balance of the trust corpus upon the death of the survivor of the beneficiaries shall be distributed to another organization with similar purposes in state selected in the discretion of the successor co-trustees provided that such organization is operated exclusively for charitable purposes and is then described in all of sec_501 sec_170 and sec_170 the remaining two trusts would each be reformed into a qualified charitable_remainder_unitrust and directly benefit one of the two remaining individual beneficiaries with unitrust payments for life_beneficiary and beneficiary would each receive unitrust payments of seven percent annually upon the first beneficiary’s death that beneficiary’s trust would continue to make the unitrust payments in equal shares to the surviving individual beneficiary and to the two charitable organizations upon the death of the surviving individual beneficiary these two trusts would terminate and both trust estates would be distributed in equal shares to the two charitable organizations the provisions regarding the disqualification of either or both organizations as qualified charitable organizations shall apply to their interests in the charitable_remainder unitrusts the reformation would be effective retroactively to the date of decedent’s death on date court granted the petition filed by decedent’s estate to reform trust effective retroactively to the date of decedent’s death law and analysis ruling_request sec_1 and sec_2055 provides in part that for estate_tax purposes the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable educational and certain other purposes sec_2055 disallows the estate_tax charitable deduction where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent’s death in the same property passes or has passed for less than adequate_and_full_consideration in money or money’s worth from the decedent to a person or for a use not described in sec_2055 unless- plr-100156-01 a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined annually sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified_reformation sec_2055 provides that the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if- i any difference between a the actuarial value of the qualified_interest determined as of the date of decedent’s death and b the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of a a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminates at the same time or b any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of decedent’s death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under sec_2055 at the time of the decedent’s death but for sec_2055 sec_2055 provides that the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that sec_2055 shall not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed sec_2055 defines a qualified_interest as an interest for which a deduction is allowable under sec_2055 plr-100156-01 sec_20_2055-2 of the estate_tax regulations provides that if a_trust is created for both charitable and private purposes a deduction may be taken for the value of the charitable beneficial_interest only insofar as that interest is presently ascertainable and hence severable from the noncharitable interest sec_20_2055-2 provides that if an interest has passed to charity at the time of a decedent’s death and the interest would be defeated by the subsequent performance of some act the possibility of occurrence of which appeared at the time of the decedent’s death to be so remote as to be negligible the deduction is allowable if the trustee is empowered to divert the property in whole or in part to a use which would have rendered it to the extent that it is subject_to such power not deductible had it been directly so bequeathed by the decedent the deduction will be limited to that portion of the property which is exempt from an exercise of the power in the present case an estate_tax deduction would have been allowable under sec_2055 for the value of the interest but for the requirements of sec_2055 the interests passing to beneficiary and beneficiary were not expressed in terms of either specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 however that requirement is not applicable under sec_2055 since the reformation proceeding was commenced within the time prescribed by that section accordingly the charitable_remainder interest provided for in each reformed trust constitutes a reformable_interest under sec_2055 the reformation is a qualified_reformation within the meaning of sec_2055 because based on the discount rate under sec_7520 applicable for the month of decedent’s death the actuarial value of the charitable remainders as reformed will not differ by more than five percent from the actuarial value of the charitable reminder interest prior to reformation the pre-reformation and post- reformation noncharitable interests will each terminate at the death of the last individual beneficiary and the reformation will be effective as of the decedent’s date of death accordingly we rule that the reformation is a qualified_reformation within the meaning of sec_2055 therefore an estate_tax charitable deduction is allowable under sec_2055 for the present_value of the charitable_remainder interests provided for under the beneficiary and beneficiary trusts as reformed determined in accordance with sec_20_2055-2 ruling_request sec_1_664-1 provides that the term charitable_remainder_trust means a_trust with respect to which a deduction is allowable under sec_170 sec_2055 sec_2016 or sec_2522 and which meets the definition of charitable_remainder_annuity_trust or a charitable_remainder_unitrust plr-100156-01 sec_1_664-1 provides in part that in order for a_trust to be a charitable_remainder_trust it must meet the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a relating to grantors and others treated as substantial owners but in no event prior to the time the property is first transferred to the trust sec_664 provides that for the purposes of sec_664 a charitable_remainder_unitrust crut is a trust- a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1_664-3 provides that in general the governing instrument of a crut must provide that the trust will pay not less often than annually a fixed percentage of the net fair_market_value of the trust assets determined not less often than annually to a person described in sec_1_664-3 for each taxable_year of the period described in sec_1_664-3 sec_1_664-3 provides that a_trust is not a charitable_remainder_unitrust if any person has the power to alter the amount to be paid to any named person other than an organization described in sec_170 if such power would cause any person to be treated as the owner of the trust or any portion thereof if subpart e part plr-100156-01 subchapter_j chapter subtitle a were applicable to such trust sec_1_664-3 provides that the trust may not be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 notwithstanding the preceding sentence the grantor may retain the power exercisable only by will to revoke or terminate the interest of any recipient other than an organization described in sec_170 based solely on the facts and representation submitted by the taxpayer we conclude that the reformation will not violate any provisions of sec_664 sec_1_664-1 sec_1_664-3 sec_1_664-3 or the remaining regulations thereunder accordingly we conclude that the reformation will not adversely affect trust’s qualification as a charitable_remainder_unitrust if it otherwise meets the requirements of sec_664 and the applicable regulations ruling_request sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests to charitable organizations under the new charitable trusts two separate trusts will be established-one for charity and one for charity the terms of the reformed trusts provide that all income from the trust assets will be paid in equal shares to these two charitable organizations and upon the death of beneficiary and beneficiary the proceeds of the trust assets will be distributed outright to the two charities furthermore in the event that either charity fails to qualify as a tax-exempt_entity the income and remainder will be paid to the other charitable_organization so long as it continues to qualify as a tax-exempt_entity if both charities cease or fail to qualify as tax-exempt the trustee will select a similar organization that qualifies as a tax-exempt_entity a charitable_organization that qualifies under sec_170 and sec_2055 will receive all of the income and all of the principal from the reformed trusts accordingly we rule that an estate_tax charitable deduction will be allowed under sec_2055 equal to the full value of the two separate trusts for the two charitable organizations as reformed this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-100156-01 examination sincerely lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
